DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method for fabricating a semiconductor device, comprising: 
forming a gate structure on a substrate; 
forming an epitaxial layer adjacent to the gate structure; and 
injecting a precursor and a reacting gas without any germanium-containing gas to directly form a first cap layer comprising a V-shape on the epitaxial layer, wherein a top surface of the first cap layer comprises the V-shape and a bottom surface of the first cap layer comprises a planar surface higher than a top surface of the substrate.


Claim 10 recites a semiconductor device, comprising: 
a gate structure on a substrate; 
an epitaxial layer adjacent to the gate structure; and 
a first cap layer on the epitaxial layer, wherein a top surface of the first cap layer comprises a V-shape and two planar surfaces connected to two sides of the V-shape and a bottom surface of the first cap layer comprises a planar surface higher than a top surface of the substrate.

Claim 19 recites a semiconductor device, comprising: 
a gate structure on a substrate; 
an epitaxial layer adjacent to the gate structure; and 
a first cap layer on the epitaxial layer, wherein a top surface of the first cap layer comprises a curve concave upward and a bottom surface of the first cap layer comprises a planar surface higher than a top surface of the substrate.

Previous rejections were in view of US Patent No. 6,319,782 (“Nakabayashi”), US PG Pub 2016/0358916 (“Adusumilli”) and US PG Pub 2013/0240990 (“Yin”). Together, the references suggest various embodiments for forming epitaxial source/drain regions having capping layers with a V-shaped upper surface. However, the references do not form the V-shaped capping layers by injecting a precursor and a reacting gas without any germanium-containing gas to directly form a first cap layer comprising a V-shape. Applicant’s arguments, filed 07/06/2022, note that the references of record perform an etch to create the V-shape while Applicant’s method forms a V-shape through deposition (i.e. directly forming). This method is not apparent from the references of record. Additionally, the references of record do not disclose, or suggest, “wherein a top surface of the first cap layer comprises a V-shape and two planar surfaces connected to two sides of the V-shape and a bottom surface of the first cap layer comprises a planar surface higher than a top surface of the substrate” or “wherein a top surface of the first cap layer comprises a curve concave upward and a bottom surface of the first cap layer comprises a planar surface higher than a top surface of the substrate”.
US PG Pub 2022/0115519 (“Lian”), US PG Pub 2022/0052044 (“More”), US PG Pub 2016/0359012 (“Yu”) and US PG Pub 2013/0001555 (“Yin”) are cited as being additional examples of relevant references in the art but do not disclose, or suggest, the limitations claimed by Applicant. A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 2-9 and 11-18 depend on either Claims 1 or 10 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818